

116 HR 1247 IH: Supporting Work Through Apprenticeships Act
U.S. House of Representatives
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1247IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2019Mr. LaHood (for himself, Mrs. Walorski, and Mr. Wenstrup) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title IV–A of the Social Security Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Supporting Work Through Apprenticeships Act. 2.Supporting work through apprenticeshipsSection 407(d)(5) of the Social Security Act (42 U.S.C. 607(d)(5)) is amended by inserting , including apprenticeship before the semicolon.
 3.Effective dateThe amendment made by this Act shall take effect on October 1, 2019. 